DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 are pending in this instant application.  Claims 6 and 7 are withdrawn. Claims 1-5 are currently under examination.   

Priority
This application is a CON of PCT/JP2018/013054 filed on 03/28/2018 and claims foreign priority of JAPAN 2017-063145 filed on 03/28/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Election/Restrictions
Applicant's election with traverse of Group I invention (claims 1-5) in the reply filed on 04/26/2021 is acknowledged.  The traversal is on the ground(s) that “it would not pose an undue burden to examine the composition along with the methods of using and producing the same composition” (p. 1, para. 2). This is not found persuasive because "Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention I is directed to a feed composition comprising an amino acid selected from glutamic acid, lysine, or combination thereof, and an indigestible polysaccharide, whereas Invention II is directed to a .
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
Three information disclosure statements (IDS) filed on 12/03/2019, 02/16/2021, and 04/12/2021 have been considered.

Claim Objections
Claim 5 is objected to because of the following informalities: In claim 5, insert the missing comma “,” immediately after the recitation “to claim 1” to be consistent with preceding claims. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more. The 2019 Revised Patent Subject Matter Eligibility Guidance (issued January 7, 2019)” (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf) and “October 2019 Update: Subject Matter Eligibility (issued October 17, 2019)” (https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf), are followed here. The claim is directed to a statutory category, e.g., a composition of matter (Step 1: YES). The claim is then analyzed in Step 2A (Prong one) to determine whether it is directed to any judicial exception. The claims 1-5 recite a feed composition comprising an amino acid (or glutamic acid, lysine, or a combination thereof) and an indigestible polysaccharide (e.g., fructo-oligosaccharide from chicory inulin or sugar beet; or galacto-oligosaccharide from cow milk), which are products of nature. Accordingly, the claim is directed to at least one exception (Step 2A, prong one: YES). The claim is then analyzed in Step 2A (Prong two) and is deemed that this judicial exception is not integrated into a practical application because there is no indication that mixing of them in the recited form (i.e., a granule, a granulated substance, a tablet, a hard capsule, or a soft capsule) changes the structure, function, or other properties of the amino acid (or glutamic acid, lysine, or a combination thereof) or the indigestible polysaccharide (e.g., fructo-oligosaccharide; or galacto-oligosaccharide) in any marked way. Instead, the amino acid (or glutamic acid, lysine, or a combination thereof) or the indigestible polysaccharide (e.g., fructo-oligosaccharide; or galacto-oligosaccharide) retains its naturally occurring structure and properties (e.g., enteric nutrient or dietary fiber). Thus, the claimed mixture as a whole does not display markedly different characteristics compared to the closest naturally occurring counterpart. Accordingly, the Step 2A (Prong two) is NO, because this judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(I) Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Modesto et al. (Livestock Science 122:248-258, 2009, hereinafter referred to as Modesto ‘2009).
With regard to structural limitations “a feed composition comprising: an amino acid or a salt thereof (or glutamic acid, lysine, and a combination thereof), and an indigestible polysaccharide (or oligosaccharide) in the form of a granule or a granulated substance” (claims 1-5):
Modesto ‘2009 disclosed that two piglet weaning diets were formulated for the PRO (probiotic) and PRO + PRE (prebiotic) series, and for the PRE: 
    PNG
    media_image1.png
    200
    392
    media_image1.png
    Greyscale
. The supplemented prebiotics were: Actilight®, a fructooligosaccharide (FOS) from sugar beet (SbFOS); Raftiline® a FOS from chicory inulin (ciFOS) and Vivnal tGos®, a galacto-oligosaccharide (GOS) from milk whey. No cultivable bifidobacteria were detected in the control group. Weaning is one of the most crucial, and critical, periods in the animal's life as the piglet suffers the stress of being abruptly separated from the sow, and is simultaneously exposed to digestive disorders caused by the transition to cereal based feed (page 250, left col., para. 5 and Table 2; page 249, right col., para. 4; page 248, left col., para. 1).
Thus, these teachings of Modesto ‘2009 anticipate Applicant’s claims 1-5. The feed composition of Modesto ‘2009 meets all structural limitation of claimed feed composition and would carry the same properties, including “improving an intestinal environment”, required by claimed 1.

(II) Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (CN10428654, published on January 21, 2015 and provided with English translation here, hereinafter referred to as Guo ‘654).
With regard to structural limitations “a feed composition comprising: an amino acid or a salt thereof (or glutamic acid, lysine, and a combination thereof), and an indigestible polysaccharide (or oligosaccharide) in the form of a granule or a granulated substance” (claims 1-5):
Guo ‘654 disclosed a regulator or a premix for improving metabolism of pigs by using an anti-stress composition to promote growth, and the regulator (premix) comprises the following components: vitamin A acetate of 3.5～6.2 million IU/kg, Vitamin D3 300～4.6 million IU/kg, dl-α-tocopherol acetate 2.5×104～3.8×104 mg/kg, menaquinone 4.0×103～6.0×103 mg/kg, hydrochloric acid Thiamine 2.0×103～3.0×103 mg/kg, riboflavin 4.5×103～6.5×103 mg/kg, pyridoxine hydrochloride 1.5×103～2.6×103 mg/kg, cyanocobalam Amine 20～30mg/kg, L-ascorbic acid 1.7×105～2.5×105 mg/kg, d-biotin 175～264mg/kg, nicotinamide 2.0×104～3.0×104 mg/kg, pantothenic acid 0.85 ×104 to 1.32×104 mg/kg, folic acid 0.80 × 103 to 1.2×103 mg/kg, methionine 24 to 36 g/kg, lysine 8 to 12 g/kg, xylo-oligosaccharide 2.40×104～3.60×104 mg/kg, citric acid 2.00×105 to 3.00×105 mg/kg, sodium glutamate 4.80×104 to 7.20×104 mg/kg, and the weight is made up by glucose. In feeding management trial, pigs were fed a corn-soybean meal diet. The test group diet was supplemented with the premix (page 2/26, last para.; page 3/26, para. 1; page 7/26, section 1.2). 
Thus, these teachings of Guo ‘654 anticipate Applicant’s claims 1-5. The feed composition of Modesto ‘2009 meets all structural limitation of claimed feed composition and would carry the same properties, including “improving an intestinal environment”, required by claimed 1.

Double Patenting
Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-5 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of copending Application No. 16/579,135 (Kameyama et al., claim set of 09/23/2019). Appl. ‘135 claims “A food for improving an intestinal environment comprising: (1) an enteric composition comprising an amino acid or a salt thereof, and (2) an indigestible polysaccharide or a composition comprising an indigestible polysaccharide” (claim 1), “wherein the indigestible polysaccharide is an oligosaccharide” (claim 2), “wherein the amino acid is selected from the group consisting of alanine, glutamine, glutamic acid, isoleucine, histidine, lysine, praline, valine, and combinations thereof (or the amino acid is selected from the group consisting of glutamic acid, lysine, and a combination thereof)” (claims 3 and 4), “and “wherein the form of the enteric composition is selected from the group consisting of a granule, a granulated substance, a tablet, a hard capsule, and a soft capsule” (claim 5), in which the food of Appl. ‘135 is equivalent to the feed of this instant application. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623